 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RODNEY HALL,

 9                             Plaintiff,                  CASE NO. C18-1577-RBL

10          v.                                             ORDER REVERSING AND
                                                           REMANDING CASE FOR
11   COMMISSIONER OF SOCIAL SECURITY,                      FURTHER ADMINISTRATIVE
                                                           PROCEEDINGS
12                             Defendant.

13

14          The Court, having considered the stipulated motion for remand, Dkt. 14, the Report and

15   Recommendation of United States Magistrate Judge Brian A. Tsuchida, and the balance of the
     record, ORDERS:
16
            1) The Court adopts the Report and Recommendation.
17          2) The Commissioner’s decision is REVERSED and the case is REMANDED for

18               further administrative proceedings consistent with the Report and Recommendation.
            3) The Clerk shall send copies of this Order to the parties and to Judge Tsuchida.
19
            DATED this 1st day of April, 2019.
20

21                                                       A
                                                         Ronald B. Leighton
22
                                                         United States District Judge
23



     ORDER REVERSING AND REMANDING CASE FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS - 1
